Citation Nr: 1300709	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  08-21 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 21, 2011 and in excess of 70 percent beginning on that date.

2.  Entitlement to an initial disability rating in excess of 10 percent for a low back disability prior to December 21, 2011 and in excess of 20 percent beginning on that date. 

3.  Entitlement to an initial disability rating in excess of 20 percent for left lower extremity radiculopathy associated with the service-connected low back disability.

4.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability. 

5.  Entitlement to an initial disability rating in excess of 10 percent for a right ankle disability. 

6.  Entitlement to an initial disability rating in excess of 10 percent for a right wrist disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from September 2002 to September 2006. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating of the Winston-Salem RO.  The case is now under the jurisdiction of the RO in Boston, Massachusetts. 

In his July 2008 substantive appeal, the Veteran requested a Travel Board hearing; however, he later cancelled this request in a February 2009 statement.  Thus, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2012). 

In November 2011, the Board remanded the case for additional development.  Thereafter, a September 2012 rating decision granted increased ratings for the service-connected PTSD and low back disability and assigned a separate rating for left lower extremity radiculopathy associated with the service-connected low back disability.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in the claims file.

The issue of entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU) is raised by the record.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the RO for appropriate action. 


FINDING OF FACT

In December 2012, prior to the promulgation of a decision in this appeal, the Veteran expressed satisfaction with the higher ratings assigned for PTSD and his low back disability, and withdrew his appeal of these issues as well as the claims for higher ratings for disabilities of the left knee, right ankle, and right wrist. 


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to higher initial ratings for PTSD and disabilities of the low back, left knee, right ankle, and right wrist have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

According to the December 2012 statements from the Veteran and his representative, he is satisfied with the rating increases awarded in the September 2012 rating decision and wishes to withdraw his appeal of the claims seeking higher initial ratings for PTSD and disabilities of the low back, left knee, right ankle, and right wrist.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c). 

Since his request was received prior to promulgation of a decision by the Board in this case, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 21, 2011 and in excess of 70 percent beginning on that date is dismissed.

Entitlement to an initial disability rating in excess of 10 percent for a low back disability prior to December 21, 2011 and in excess of 20 percent beginning on that date is dismissed. 

Entitlement to an initial disability rating in excess of 20 percent for left lower extremity radiculopathy associated with the service-connected low back disability is dismissed.

Entitlement to an initial disability rating in excess of 10 percent for a left knee disability is dismissed. 


Entitlement to an initial disability rating in excess of 10 percent for a right ankle disability is dismissed. 

Entitlement to an initial disability rating in excess of 10 percent for a right wrist disability is dismissed.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


